--------------------------------------------------------------------------------

Exhibit 10.4
 
EXECUTION VERSION


TRUSTEE DESIGNATION AGREEMENT


This Trustee Designation Agreement (this “Agreement”), dated as of August 4,
2009, by and among  Real Estate Investment Group L.P. (the “Investor”), a
Bermuda limited partnership, whose general partner and majority limited partner
is Tyrus S.A., a Uruguayan sociedad anónima wholly-owned by IRSA Inversiones y
Representaciones Sociedad Anónima, an Argentine sociedad anónima (“IRSA”), IRSA
and Hersha Hospitality Trust, a Maryland real estate investment trust (the
“Company”).


W I T N E S S E T H:


WHEREAS, on or about the date hereof, the Investor is purchasing from the
Company 5,700,000 shares (the “Primary Shares”) of the Company’s Priority Class
A common shares of beneficial interest, par value $0.01 per share (“Common
Shares”) pursuant that certain Purchase Agreement (the “Purchase Agreement”),
dated as of August 4, 2009, by and among the Investor, IRSA, the Company and
Hersha Hospitality Limited Partnership, L.P., a Virginia limited partnership
(the “Operating Partnership”);


WHEREAS, in connection with the sale and purchase of the Primary Shares, the
Company and the Investor intend to enter into that certain Investor Rights  and
Option Agreement, of even date herewith, by and among the Investor and the
Company (the “Investor Rights and Option Agreement”), pursuant to which the
Company shall grant the Investor the option (the “Option”) to purchase 5,700,000
additional Common Shares (the “Option Shares”) on the terms contained therein;


WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement and the Investor Rights and Option Agreement, the Company has agreed
to designate a representative designated by Investor as a trustee of the
Company, upon the terms and subject to the conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
each intending to be legally bound, hereby agree as follows:


ARTICLE I


DEFINITIONS


Section 1.01.  Certain Defined Terms.  In addition to the terms defined
elsewhere herein, for purposes of this Agreement, the terms below shall have the
following meanings:


“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such specified Person.  For
purposes of this Agreement, with respect to Investor, “Affiliate” shall not
include the Company or any other Person that is directly, or indirectly through
one or more intermediaries, controlled by the Company and, with respect to the
Company, “Affiliate” shall not include Investor or any other Person that is
directly, or indirectly through one or more intermediaries, controlled by
Investor.


 
 

--------------------------------------------------------------------------------

 


“Beneficially Own,” “Beneficially Owned” or “Beneficial Ownership” means, with
respect to any securities, having beneficial ownership of such securities (as
determined pursuant to Rule 13d-3 under the Exchange Act.


“Board of Trustees” means the Board of Trustees of the Company.


“Closing Date” means August 4, 2009, date upon which the Investor will purchase
the Primary Shares and deliver to the Company the purchase price.


“Designation Notice” shall mean written notice from Investor to the Company
pursuant to which Investor shall notify the Company of its exercise of its right
to designate a Qualified Replacement Designee to serve as a trustee of the
Company, which notice shall identify such Person.


“D&O Questionnaire” means the questionnaire form attached hereto as Exhibit A.


“FINRA Questionnaire” means the questionnaire form attached hereto as Exhibit B.


“Independence Standards” means the categorical independence standards adopted by
the Company and set forth in the Schedule 14A Proxy Statement of the Company
dated April 15, 2009.


“Investor Trustee” means Mr. Eduardo S. Elsztain or any Qualified Replacement
designated by Investor in a Designation Notice and appointed or elected to the
Board of Trustees as a “Class II” trustee pursuant to this Agreement.


“Person” means any individual, corporation, partnership (general or limited),
limited liability company, joint venture, association, joint-stock company,
trust or unincorporated organization.


“Qualified Replacement” means any Person designated by the Investor in a
Designation Notice that (i) qualifies as a trustee under the Company’s Corporate
Governance Guidelines, as the same may be amended from time to time and (ii)
completes the normal and customary background check and similar processes
customary for appointments of directors of New York Stock Exchange listed
companies, including completion of the D&O Questionnaire and the FINRA
Questionnaire.


“Qualifying Ownership Period” means the period commencing on the Closing Date
and ending on the date upon which the Investor or its Affiliates cease to
Beneficially Own at least 10% of the Common Shares (excluding solely for
purposes this definition any Common Shares issued after the date hereof upon
redemption of Operating Partnership units held at any time at or prior to such
redemption by trustees or officers of the Company or the entities they control
or of which they Beneficially Own 100% of the outstanding equity securities).


 
 

--------------------------------------------------------------------------------

 


ARTICLE II


BOARD DESIGNATION


Section 2.01.  Elsztain as Trustee.  The Company agrees to take, or cause to be
taken, all actions necessary to elect or appoint (or cause to be elected or
appointed) Mr. Eduardo S. Elsztain (“Elsztain”) to the Board of Trustees as a
Class II trustee effective as of the Closing Date.  The Company also agrees to
permit Elsztain, as of the Closing Date, to participate as an independent
trustee in all decisions regarding transactions that require the approval of
independent trustees under applicable law or the Corporate Governance Guidelines
of the Company, the annual Schedule 14A Proxy Statement of the Company and other
relevant materials, and to allow Elsztain to attend meetings of any committee of
the Board of Trustees as a non-voting observer.  Elsztain shall be granted the
same rights and shall be subject to the same restrictions applicable to all
trustees of the Company generally.  Accordingly, Elsztain shall be eligible for
appointment to one or more committees of the Board of Trustees to be proposed by
him in due course in connection with the annual committee appointment process
that the Nominating and Corporate Governance Committee will next conduct in
2010.


Section 2.02.  Board Observer.  During the Qualifying Ownership Period, the
Company hereby agrees to take, or cause to be taken, all actions necessary to
enable the Investor to appoint one of Mr. Saul Zang, Mr. Daniel Elzstain and
Alejandro Elsztain, who are officers of the Investor, as a non-voting observer
(each, an “Observer”) to attend meetings of the Board of Trustees and to attend
meetings of independent trustees regarding transactions that require the
approval of independent trustees under the Corporate Governance Guidelines of
the Company, the annual Schedule 14A Proxy Statement of the Company and other
relevant materials; provided, however, that (i) a single Observer may attend any
meeting of the Board of Trustees, but only to the extent that Elsztain or a
Qualified Replacement appointed or elected to the Board of Trustees pursuant to
Section 2.03 or Section 2.04 below is unable to attend such meeting in person or
by telephone or if at any time during the relevant meeting, Elsztain or a
Qualified Replacement is unable to continue attending such meeting and (ii) the
Company reserves the right to exclude any Observer from information or access to
any meeting or portion thereof if the Company in good faith believes upon the
advice of counsel that such exclusion is reasonably necessary to preserve
attorney-client privilege or for other legal or regulatory matters.


Section 2.03.  Replacement Trustee.  Subject to applicable law, and applicable
stock exchange and securities market rules and regulations, during the
Qualifying Ownership Period, in the event that Elsztain is unable to serve as a
trustee of the Company (due to death, disability or otherwise), or is no longer
an officer, director or significant shareholder of Investor, such Investor
Trustee’s replacement shall be nominated and designated by Investor pursuant to
a Designation Notice, and the Company agrees to take, or cause to be taken, all
actions necessary to cause such Qualified Replacement to be promptly appointed
or elected to serve as a trustee of the Company, with the same rights provided
in Section 2.01.


Section 2.04.  Recommendation and Solicitation of Proxies.  At each shareholder
vote for the general election of trustees of the Company held (whether by a
meeting or written consent of the stockholders of the Company) during the
Qualifying Ownership Period, the Company and the Nominating and Corporate
Governance Committee of the Company shall nominate and recommend for approval by
its shareholders Elsztain or, to the extent that Elsztain is unable to serve as
a trustee of the Company (due to death, disability or incapacity), or is no
longer an officer, director or significant shareholder of Investor, any
Qualified Replacement for election as a trustee of the Company, and the Company
shall also solicit proxies for Elsztain or such Qualified Replacement to the
same extent as it does for any of its other nominees to the Board of Trustees;
provided that (1) in the event that the Investor fails to send a timely
Designation Notice in order for the Company to nominate a new Investor Trustee,
the Investor Trustee currently serving as a trustee shall be deemed to be the
new Investor Trustee and (2) to the extent that the Board of Trustees reasonably
determines, based upon NYSE rules, that the proposed Investor Trustee does not
qualify as a Qualified Replacement, Investor shall be permitted to propose
additional Persons until such time that the Board of Trustees that a proposed
Investor Trustee qualifies as a Qualified Replacement to serve as a trustee of
the Company.


 
 

--------------------------------------------------------------------------------

 


Section 2.05.  Declaration of Bylaws.


(a)      Subject to compliance with applicable laws, rules and regulations, the
Company shall take or cause to be taken all lawful action necessary to ensure
that, at all times during the Qualifying Ownership Period, Amended and Restated
Declaration of Trust of the Company, as amended (the “Declaration”) and the
Bylaws of the Company, as amended from time to time (the “Bylaws”) are not
inconsistent with the provisions of this Agreement.


(b)      The Declaration and Bylaws shall continue to allow attendance at
meetings of the Board of Trustees and the Related Party Transaction Committee
through telephone conference or video conference.


Section 2.06.  Indemnification and Insurance.


(a)      The Company shall make available to the Designee, if elected as a
Investor Trustee, indemnification consistent with its current practices with
respect to other trustees of the Company, including entering into an
indemnification agreement consistent with those entered into with the Company’s
other trustees.


(b)      The Company shall continue to maintain in full force and effect
director and officer liability insurance for the benefit of the Investor Trustee
consistent with its current practices with respect to other trustees of the
Company.


Section 2.07.  Further Obligations by the Company.  The Company hereby agrees
that during the Qualifying Ownership Period it shall: (i) provide the Investor
Trustee at least five (5) business days advance written notice to any meeting of
the Board of Trustees or the Related Party Commitees, notice which shall include
the agenda proposed by the Chairman of the Board of Trustees and any documents
or information to be addressed or discussed during such meeting; and (ii)
furnish the Investor Trustee with such financial and operating data and other
information with respect to the business, finance and properties of the Company
as the Company prepares and compiles for members of its Board of Trustees in the
ordinary course.


Section 2.08.  Obligations of Elsztain or Qualified Replacement.  Prior to
appointment or election to the Board of Trustees, Elsztain and any individual
that the Investor proposes as a potential Qualified Replacement shall complete,
to the reasonable satisfaction of the Nominating and Corporate Governance
Committee of the Board of Trustees, the D&O Questionnaire and the FINRA
Questionnaire.


 
 

--------------------------------------------------------------------------------

 


Section 2.09.  Independent Trustee Matters.  If at any time during the
Qualifying Ownership Period, the Investor Trustee ceases to be considered as an
“independent” trustee under applicable law, NYSE rules, or the Corporate
Governance Guidelines of the Company the Company shall provide that the
decisions or recommendations of the Board of Trustees requiring unanimous
approval from the independent trustees shall also require the approval of the
Investor Trustee.  Notwithstanding the foregoing, the approval of the Investor
Trustee shall not be required to the extent that the Investor Trustee is absent
from a meeting at which an independent trustee vote takes place; provided that
the Company complied with its obligations under Section 2.07 hereof.


Section 2.10.  Injunctive Relief.  The parties hereto hereby agree that it is
impossible to measure in money the damages which will be suffered or incurred by
Investor by reason of any breach or violation by the Company of its obligations
set forth in this Article II.  Accordingly, in the event of any such breach or
violation, in addition to any other remedy at law or in equity that Investor may
have available to it, Investor shall have the right to specific performance of
such obligations.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby represents and warrants to Investor as follows:


Section 3.01.  Trust Organization.  The Company is duly organized, validly
existing and in good standing under the laws of the State of Maryland and has
all requisite trust power to own its properties and assets and to conduct its
business as now conducted.


Section 3.02.  Authorization and Validity of Agreement.  The Company has the
requisite trust power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by the Company and the
performance by the Company of its obligations hereunder and the consummation of
the transactions contemplated hereby have been duly authorized by the Board and
all other necessary trust action on the part of the Company, and no other trust
proceedings on the part of the Company are necessary to authorize this Agreement
and the transactions contemplated hereby.  This Agreement has been duly and
validly executed and delivered by the Company and, assuming due execution and
delivery by Investor, constitutes a legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms.


Section 3.03.  No Conflict or Violation.  The execution, delivery and
performance by the Company of this Agreement does not and will not (i) violate
or conflict with any provision of the declaration of trust or bylaws of the
Company (in each case, as amended and in effect on the date hereof), (ii)
violate any provision of law, or any order, judgment or decree of any
governmental entity, or (iii) violate or result in a breach of or constitute
(with due notice or lapse of time or both) a default under any contract,
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which any of them is bound or to which any of their respective
properties or assets is subject.


 
 

--------------------------------------------------------------------------------

 


ARTICLE IV


ADDITIONAL AGREEMENTS


Section 4.01.  Term.  This Agreement shall be effective as of the date hereof
and shall continue in force and effect until the expiration of the Qualifying
Ownership Period, at which time this Agreement shall be of no further force or
effect.


Section 4.02.  Notices.  All notices, requests, claims, demands and other
communications required or permitted hereunder shall be in writing and shall be
given (and shall be deemed to have been duly received if so given) by facsimile,
hand delivery, mail (registered or certified mail, postage prepaid, return
receipt requested) or any courier service, in each case providing reasonable
proof of delivery.  All communications hereunder shall be delivered to the
respective parties at the following addresses and facsimile numbers:


If to Investor:


Real Estate Investment Group L.P.
c/o IRSA Inversiones y Representaciones S.A.
Bolivar 108
C1091AAQ, Buenos Aires
Argentina
Attention:  Mr. Eduardo S. Elsztain
Facsimile: +54 (11) 4323-7499


with copies to:


Zang, Bergel & Viños Abogados
Florida 537, 18th Floor
C1005AAK, Buenos Aires
Argentina
Attention:  Pablo Vergara del Carril
Facsimile:  +55 (11) 5166-7070


and


Clifford Chance US LLP
31 West 52nd Street
New York, NY  10019
United States
Attention:  Jay L. Bernstein, Esq.
Facsimile:  +1 (212) 878-8375


 
 

--------------------------------------------------------------------------------

 


If to the Company, to:


Hersha Hospitality Trust
510 Walnut Street, 9th Floor
Philadelphia, PA  19106
United States
Attention:  Ashish R. Parikh
Facsimile:  +1 (717) 774-7383


with a copy to:


Hunton & Williams LLP
951 East Byrd Street
Richmond, VA  23219
United States
Attention:  James S. Seevers, Jr.
Facsimile:  +1 (804) 788-8218


Section 4.03.  CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ITS PRINCIPLES OF CONFLICTS OF LAWS.


Section 4.04.  Limitations on Rights of Third Parties.  Except as otherwise set
forth herein, nothing in this Agreement is intended or shall be construed to
confer upon or give any Person, other than the parties hereto and their
respective successors, any rights or remedies under or by reason of this
Agreement or any transaction contemplated hereby.


Section 4.05.  Assignment.  This Agreement and the rights and obligations
hereunder may not be assigned without the prior written consent of the parties
hereto and any purported or attempted assignment or other transfer of rights or
obligations under this Agreement without such consent shall be void and of no
force or effect.


Section 4.06.  No Joint Venture or Business Entity.  Nothing expressed or
implied in this Agreement is intended or shall be construed to create or
establish a joint venture, partnership or other business entity by, among or
between the parties hereto.


Section 4.07.  Amendments.  This Agreement may not be amended, modified or
altered, and no provision hereof may be waived, in any such case in whole or in
part, except by a subsequent writing signed by the parties hereto.


Section 4.08.  Severability.  In the event that any part of this Agreement is
declared by any court or other judicial or administrative body of competent
jurisdiction to be null, void or unenforceable, said provision shall survive to
the extent it is not so declared, and all of the other provisions of this
Agreement shall remain in full force and effect.


Section 4.09.  Headings.  The headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.


 
 

--------------------------------------------------------------------------------

 


Section 4.10.  Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.


[Signature page follows.]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Trustee Designation
Agreement to be duly executed as of the day and year first above written.



 
REAL ESTATE INVESTMENT GROUP L.P.
         
By:
Tyrus S.A., its sole general partner
             
By:
/s/ Eduardo S. Elsztain    
Name:
   
Title:
             
IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA
         
By:
/s/ Eduardo S. Elsztain    
Name:
   
Title:
             
HERSHA HOSPITALITY TRUST
         
By:
/s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Chief Financial Officer



Trustee Designation Agreement Signature Page
 
 

--------------------------------------------------------------------------------